Title: To George Washington from Timothy Pickering, 2 October 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir
            War Office Octr 2. 1795.
          
          Yesterday I was honoured with your letter of the 28th ulto.
          In my letter of last Monday I inclosed the copy of the treaty made by General Wayne and an extract of every thing relating to it from his letter of the 9th of August. The messenger who brought it was a discharged serjeant of dragoons, who did not leave Greenville till the 26th (or thereabout) and who brought letters to some people dated at Fort Washington on the 28th. In my letter of the 28th I mentioned what I recollected of the characters of the Chiefs who signed the treaty; and altho’ a letter lately received from Mr Chapin mentions information received from Capt. Brant containing intimations that the tribes were not fully represented, yet if we obtain next year the western posts, I presume there will be no danger of a recommencement of hostilities.
          The news-papers have mentioned the desertion of four sailors from the British vessels at Detroit. Three of them have called upon me. Two I knew—they were sailors on board the

Dunmore, in which the Commissioners passed Lake Erie in 1793. They say the inhabitants in general at Detroit are well satisfied with the expected transfer of that place to the jurisdiction of the U. States. That Colo. England (who commands at Detroit) has been examining the ground on the opposite side of the strait, and thought of erecting a post there about a mile & a half below that at Detroit. All their information showed that the inhabitants & troops in that country were in full expectation of a surrender of the posts according to the treaty.
          Mr Chapin in his letter of the 9th ulto mentions that Colo. McKee had been down to Montreal; and that in future this was to be the place of his residence. This doubtless is a circumstance, which if true, will be favourable to the continuance of peace at the Westward. The sailors told me that Simon Girty, the common interpreter for the Western Indians, in the pay of the British, had been dismissed.
          Govr Simcoe has lately been in council with the Six Nations: but according to Mr Chapin’s information, merely in a friendly way, without any particular object of business. I am with the highest respect, sir, your most obt servt
          
            Timothy Pickering
          
          
            P.S. The transportation of provisions from the Ohio to Greenville so prodigiously enhances the price, I shall by to-morrow’s post write General Wayne, & propose his removing a considerable portion of the troops to the banks of the Ohio. The only difficulty that occurs to me is this—that it will oblige them to erect a new set of huts for the winter: but as they may probably place themselves in a forest, the convenience of getting fuel for the winter may perhaps counterbalance the labour of hutting. Should he adopt the measure, he will leave such a force as he shall think necessary to reinforce any of the detached posts, & prevent the Indians entertaining any improper ideas that might lead to a violation of the peace. I hope this suggestion will meet your approbation. The lateness of the season induces me to write immediately.
            
              T.P.
            
          
        